TO BE PUBLISHED IN THE OFFICIAL REPORTS

                                          OFFICE OF THE ATTORNEY GENERAL
                                                    State of California

                                                 DANIEL E. LUNGREN
                                                    Attorney General
                                        ______________________________________

                                     OPINION                :
                                                            :       No. 98-804
                                     of                     :
                                                            :       November 17, 1998
                           DANIEL E. LUNGREN                :
                              Attorney General              :
                                                            :
                          ANTHONY M. SUMMERS                :
                           Deputy Attorney General          :
                                                            :
                    ______________________________________________________________________

                     THE HONORABLE JAMES L. McBRIDE, COUNTY COUNSEL OF THE COUNTY OF
         VENTURA, has requested an opinion on the following question:

                          Do the regulations adopted by the California Integrated Waste Management Board prohibit a
         county from claiming a categorical exemption from the requirements of the California Environmental Quality
         Act with respect to its adoption of a countywide waste management plan?


                                                        CONCLUSION

                          The regulations adopted by the California Integrated Waste Management Board do not
         prohibit a county from claiming a categorical exemption from the requirements of the California
         Environmental Quality Act with respect to its adoption of a countywide waste management plan.


                                                          ANALYSIS

                           The Legislature has adopted a comprehensive statutory scheme, the California Integrated
         Waste Management Act of 1989 (Pub. Resources Code, §§ 40000-49620; "Act"), Footnote No. 1 to regulate
         the disposal of solid waste in California. Under the Act, each county must prepare and submit to the
         California Integrated Waste Management Board ("Board") a countywide waste management plan. (§ 41750.)
         After examining whether the plan complies with the Act's provisions, the Board approves, disapproves, or
         conditionally approves the proposed plan. (§§ 41790, 41800.)

                           Pursuant to its statutory authority (§ 40502), the Board has adopted regulations (Cal. Code
         Regs, tit. 14, §§ 18700-18831) Footnote No. 2 governing the approval process for countywide waste
         management plans. The adoption of such plans may be subject to review under provisions of a separate
         statutory scheme, the California Environmental Quality Act (§§ 21000-21177; "CEQA"), which has as its
         primary goal "the long-term protection of the environment" (§ 21001, subd. (d)).


1 of 3
                          The question presented for analysis is whether the Board's regulations allow counties to
         claim a categorical exemption from CEQA requirements when submitting their waste management plans to
         the Board for approval. We conclude that a categorical exemption may be claimed.

                          The Board's regulation in question is Regulation 18784, which states in part:

                          "(a) Within 30 days of the local adoption of the [Countywide Integrated Waste
               Management Plan], as provided in section 18783 of this article, the county shall submit, . . . the
               following to the Board:

                          ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

                         "(6) a copy of the Notice of Determination, for the project's CEQA document(s),
               which has been filed with the State Clearinghouse in the Office of Planning and Research;

                          ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ."

         A "Notice of Determination" is defined in the guidelines implementing CEQA (Regs. 15000-15387) Footnote
         No. 3 as a notice to be filed when a "negative declaration" or "environmental impact report" has been
         prepared. (Reg. 15373.) The notice includes information concerning the location where the negative
         declaration or environmental impact report may be viewed by the public. (Regs. 15075, 15094.)

                          Section 21080 specifies when a notice of determination is required:

                           "(a) Except as otherwise provided in this division, this division shall apply to
               discretionary projects proposed to be carried out or approved by public agencies, including, but
               not limited to, the enactment and amendment of zoning ordinances, the issuance of zoning
               variances, the issuance of conditional use permits, and the approval of tentative subdivision
               maps unless the project is exempt from this division.

                          "(b) This division does not apply to any of the following activities:

                          ".....................................................

                          "(9) All classes of projects designated pursuant to Section 21084.

                          " . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ."

         Section 21084 in turn requires the CEQA guidelines to "include a list of classes of projects which have been
         determined not to have a significant effect on the environment and which shall be exempt" from CEQA
         requirements. Regulations 15300-15329 describe the classes of projects that are categorically exempt.
         Footnote No. 4 If a public agency determines that a categorical exemption is applicable, it files a "notice of
         exemption" (§ 15062) rather than a notice of determination (§ 21152; Regs. 15075, 15094).

                          The Board may not adopt regulations that conflict with a state statute. (See Gov. Code, §
         11342; Graham v. State Board Of Control (1995) 33 Cal. App. 4th 253; Henning v. Division of Occupation
         Safety and Health (1990) 219 Cal. App. 3d 747, 759.) Accordingly, we may not interpret the Board's
         regulations in a manner that would override the provisions of CEQA and preclude the claiming of an
         exemption under the latter statutory scheme. We believe that Regulation 18784 is valid in requiring the
         submission of environmental documents that are required by CEQA, but it cannot be applied in a manner that
         would expand the scope of CEQA. Simply put, the county is excused from submitting a notice of
         determination to the Board when no notice of determination is required to be filed under CEQA.

                          W               i      h      h B         dh       i                        ibili          d      h A            i d   d   f h

2 of 3
                            We recognize that the Board has its own responsibility under the Act, independent of the
         CEQA statutory scheme, to protect the environment. One of the primary purposes of the Act, which the
         Board administers, is "to protect the environment." (§ 40052.) "'[S]tatutes or statutory sections relating to the
         same subject must be harmonized, both internally and with each other, to the extent possible.'" (Walnut Creek
         Manor v. Fair Employment & Housing Com. (1991) 54 Cal. 3d 245, 268.) We are to blend statutes together
         "'"to give effect, when possible, to all the provisions thereof." [Citation.]'" (Austin v. Board of Retirement
         (1989) 209 Cal. App. 3d 1528, 1532.) Here, the Board's regulations could have required counties to make an
         environmental assessment of their proposed countywide waste management plans for purposes of the Act,
         with submission of a notice of determination where necessary under CEQA as one alternative for complying
         with the requirement. However, Regulation 18784 does not so provide.

                         We conclude that the regulations adopted by the Board do not prohibit a county from
         claiming a categorical exemption from the requirements of CEQA with respect to its adoption of a
         countywide waste management plan.

                                                                 *****

         Footnote No. 1
         All references hereafter to the Public Resources Code are by section number only.
         Footnote No. 2
         All references hereafter to title 14 of the California Code of Regulations are by regulation number only.
         Footnote No. 3
         The "guidelines" are mandated by section 21083 and are, in fact, regulations. (Santa Ana v. Garden Grove (1979) 100
Cal. App. 3d 521.) The guidelines are prepared by the Office of Planning and Research for adoption by the Secretary for
         Resources.
         Footnote No. 4
         Whether a particular categorical exemption would be applicable to the adoption of a countywide waste management plan is
         beyond the scope of this opinion. A determination that a project is categorically exempt from CEQA requirements is
         subject to judicial review. (§ 21167, subd. (d).) Additionally, here, the Board could assume the role of the county and
         prepare the necessary environmental documents if it believed that the filing of a notice of exemption was improper. (Reg.
         15052; see Friends of Cuyamaca Valley v. Lake Cuyamaca Recreation & Park Dist. (1994) 28 Cal. App. 4th 419, 426; City
         of Redding v. Shasta County Local Agency Formation Commission (1989) 209 Cal. App. 3d 1169, 1176-1178.)




3 of 3